Walker, J.
On page 99 of the Transcript is the conclusion of what purports to be the charge of the court to the jury who tried the case in the district court. But this part of the' record is not signed by the district judge, nor in any way approved by him. It appears from the record that prior to the war Scott had purchased certain lands from Reid on deferred payments, for which he had given his notes payable in gold. The notes fell due during the war. Reid was an ardent secessionist; advocated Confederate money; and was willing to receive payments from Scott in such currency. Scott had not the Confederate money to pay him ; but Wheeler, who was a merchant, and* having a large amount of Confederate money on hand, was willing to pay Reid • for Scott, and take Scott’s notes, secured by mortgage upon the land which he had purchased from Reid, to secure the repayment of the money to him, and this was accordingly so arranged between the parties.
How the payment of Reid in Confederate money is in the nature of a contract fully executed, and will not be disturbed by this court. But it does not appear that Wheeler ever agreed to receive Confederate money from Scott; but on the other hand it is claimed it wms to be paid in specie. It was the understanding'of the parties that Reid shoud transfer his vendor’s lien to Wheeler, and it was so stipulated between the parties.
Scott made three several promissory notes to Wheeler, calling for three thousand four hundred and sixty-eight dollars and eighty-*811four cents each, due in three, four, and five years from date, and bearing eight per cent, interest, payable annually; and this suit is brought to enforce the payment of the notes, and foreclose the mortgage, and is defended upon the ground that the notes were given for Confederate money.
The defense proceeds upon a clear misconcepti.on of the law. If any one was injured by the transaction, it was Reid who took Confederate money for his debt. Scott certainly lost nothing, for the debt he owed to Reid was payable in coin, and he cannot be affected hv the manner in which it was paid by Wheeler, He received a valuable consideration upon the notes v, hich he gave to Wheeler, which was virtually the laud he purchased from Reid. The defense set up was not maintained by the facts; the instructions of the court to the jury were fair and correct in law, and we discover no error upon the record. The judgment of the district court is therefore affirmed.
Affirmed.
Mr. Justice Ogden, having presided at the trial in the court below, did not sit in this case.